DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 17/131,169 filed on 12/22/2020. Claims 1-20 are pending in the instant office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,878,163. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed inventions are disclosed substantially similar claimed invention to yield a similar result from either one of claimed invention shown as below:

Current claim invention 17/131,169
Claim 1: A semiconductor structure comprising:
a power-grid (PG) layer including: 
a first metallization layer including:
first portions and second portions which: are conductive; are configured to provide correspondingly a power-supply voltage and a reference voltage; and have corresponding long axes oriented substantially parallel to a first direction; and 
corresponding ones of the first portions of the first metallization layer being arranged in first pairs; 
corresponding ones of the second portions of the first metallization layer being arranged in second pairs; 
a second metallization layer over the first metallization layer, the second metallization layer including: 
third portions and fourth portions which: are conductive; are configured to provide correspondingly the power-supply voltage and the reference voltage; and have corresponding long axes oriented substantially parallel to a second direction substantially perpendicular to the first direction; and 
a set of cells, wherein the set of cells is located below the PG layer; 

each cell is a monostate cell which lacks an input signal and has a single output state; 
the cells being arranged to overlap at least one of the first and second portions of the first metallization layer relative to the first direction; and 
the cells being arranged in a repeating relationship that each cell overlaps, relative to the first direction and the second direction, an intersection of (A) a corresponding one of the first or second pairs with (B) at least a corresponding one of the third portions or a corresponding one of the fourth portions.
Patent 10,878,163
Claim 1: 1. A semiconductor structure comprising: 
a power-grid (PG) layer including: 
a first metallization layer including: 
first portions and second portions which: are conductive; are configured to provide correspondingly a power-supply voltage and a reference voltage; and have corresponding long axes oriented substantially parallel to a first direction; and 
corresponding ones of the first portions of the first metallization layer being arranged in first pairs; 
corresponding ones of the second portions of the first metallization layer being arranged in second pairs; 
a second metallization layer over the first metallization layer, the second metallization layer including: 
third portions and fourth portions which: are conductive; are configured to provide correspondingly the power-supply voltage and the reference voltage; and have corresponding long axes oriented substantially parallel to a second direction substantially perpendicular to the first direction; and 
a set of cells, wherein the set of cells is located above or below the PG layer; 

each cell lacking input terminals and output terminals; 

the cells being arranged to overlap at least one of the first and second portions of the first metallization layer relative to the first direction; and 
the cells being arranged in a repeating relationship that each cell overlaps, relative to the first direction and the second direction, an intersection of (A) a corresponding one of the first or second pairs with (B) at least a corresponding one of the third portions or a corresponding one of the fourth portions.
Claim 2: The semiconductor structure of claim 1, wherein: the cells include tap cells.
Claim 2: The semiconductor structure of claim 1, wherein: the cells include tap cells.
3. The semiconductor structure of claim 1, wherein the cells further include: decoupling capacitor (DCAP) cells. 
3. The semiconductor structure of claim 2, wherein the cells further include: decoupling capacitor (DCAP) cells.

	
4. The semiconductor structure of claim 1, wherein the cells further include: filler cells.
4. The semiconductor structure of claim 2, wherein the cells further include: filler cells.


5. The semiconductor structure of claim 1, wherein: according to the repeating relationship of the cells, centers of the cells are arranged to be substantially aligned with centers of the corresponding first or second pairs.
5. The semiconductor structure of claim 1, wherein: according to the repeating relationship of the cells, centers of the cells are arranged to be substantially aligned with centers of the corresponding first or second pairs.


6. The semiconductor structure of claim 1, wherein: corresponding ones of the third and fourth portions of the second metallization layer are arranged in third pairs; and according to the repeating relationship of the cells, each cell is arranged to overlap an intersection of (A) the corresponding one of the first or second pairs with (B) a corresponding one of the third pairs.
6. The semiconductor structure of claim 1, wherein: corresponding ones of the third and fourth portions of the second metallization layer are arranged in third pairs; and according to the repeating relationship of the cells, each cell is arranged to overlap an intersection of (A) the corresponding one of the first or second pairs with (B) a corresponding one of the third pairs.


7. The semiconductor structure of claim 6, wherein: according to the repeating relationship of the cells, each cell is arranged symmetrically with respect to the intersection of (A) the corresponding one of the first or second pairs with (B) a corresponding one of the third pairs.
7. The semiconductor structure of claim 6, wherein: according to the repeating relationship of the cells, each cell is arranged symmetrically with respect to the intersection of (A) the corresponding one of the first or second pairs with (B) a corresponding one of the third pairs.


The Patent 10,878,163 teaches cell is “a tap cell” (claim 2), but does not teach “a cell is a monostate cell”.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filling date to recognize that “a tap cell” is also “monostate cell” (see Application specification, paragraph [0045]). Thus, the current claimed invention is obvious Double Patenting with the U.S. Patent 10,878,163.
Claims 8-14 are also rejected by U.S. Patent 10,878,163’s claims 1-7 as obviousness because:
The instant claim 8, recited “each cell symmetrical overlap” in which U.S. Patent 10,878,163’s claim 1 and claim 7 combination to reject the instant claim 8. 
Claims 9-14 are also rejected by U.S. Patent 10,878,163’s claims 2-7.
Claims 15-20 are also rejected by U.S. Patent 10,878,163’s claims 1-7 as obviousness because:
The instant of claim 15 is broader scope as claim 8. The claim 15 also recited “each cell symmetrical overlap” in which U.S. Patent 10,878,163’s claim 1 and claim 7 combination to reject the instant claim 8. 
Claims 16-20 are also rejected by U.S. Patent 10,878,163’s claims 2-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851